Andree Layton Roaf, Judge, concurring. I concur in affirming this case, but write separately to emphasize that the giving of Miranda warnings, without probable cause or even reasonable suspicion to believe that an offense has occurred, will not cure the taint of an illegal arrest. See Rose v. State, 294 Ark. 279, 742 S.W.2d 901 (1988)(citing Wong Sun v. United States, 371 U.S. 471 (1963)); Roderick v. State, 288 Ark. 360, 705 S.W.2d 433 (1986)(citing Brown v. Illinois, 422 U.S. 590 (1975)). This is because Miranda warnings alone do not sufficiently deter Fourth Amendment violations. Brown v. Illinois, supra. I agree with the majority that there were insufficient facts in this instance from which Investigator Phillip Hydron could form a reasonable suspicion that appellant Jeffrey King had committed or was about to commit a crime. The issue thus to be resolved is whether, despite the officers’ consensual entry into King’s home for the alleged purpose of searching for Joe Robinson, a man with an outstanding warrant for a hit-and-run accident, King was “seized” by Investigator Hydron at the time he made the incriminating statement that he had methamphetamine in his pocket. The evidence in this regard is somewhat sketchy. Seven or eight officers entered King’s residence to conduct the search for Robinson. While most of the officers commenced the search, King retreated to his bedroom, followed by Hydron. Hydron had been advised in advance of the entry by another officer that an informant had reported that King was selling methamphetamine out of his trailer. According to Hydron’s testimony, he “went to the back and stayed with Mr. King” in order to find out more about Robinson’s location. King also testified that Hydron immediately followed him to his bedroom and remained with him the entire time the search was being conducted, questioning him for about fifteen minutes or so before giving him his Miranda rights. Although King’s testimony about Hydron’s interrogation differed markedly from Hydron’s, King did not state that he felt that he was under arrest or detained by Hydron until at the point Hydron read his rights to him. The majority finds that this sequence of events is a permissible encounter pursuant to Ark. R. Crim. P. 2.2, as a request to furnish information in the “investigation of crime.” Clearly, the focus of Hydron’s attention soon shifted from inquiry about Robinson’s whereabouts to King himself. However, I can find no authority that supports the finding that the giving of Miranda rights in the unique circumstances of this case constitutes an illegal detention, even though Miranda is intended for use when custodial interrogations occur. See Godbold v. State, 336 Ark. 251, 983 S.W.2d 939 (1999) (holding that Miranda warnings are necessary when statement is made during a custodial interrogation). King makes a reasoned and persuasive argument on appeal that he was “detained in his own residence,” and it is surely credible and understandable that a person suddenly read his Miranda rights may believe that he is not at that point free to leave, even in his own home. Unfortunately, King provides us with no authority to support such a holding, and in the absence of it, we are compelled to affirm.